Title: To George Washington from Major General Charles Lee, 29 February 1776
From: Lee, Charles
To: Washington, George



Dr General
N. York Feb’ry the 29th 1776

I am now so far recover’d tho far from well, that I shall set out in two days—the stripping Ticonderora so intirely of it’s heavy Cannon is a most unfortunate circumstance, as the transportation of ’em from this place is a busyness of monstrous difficulties expence and labour—The Congress have as yet not taken the least step for the security of this place—the instant I leave it, I conclude the Provincial Congress and Inhabitants in general will relapse into their former Histerics. the Men of War and Mr Tryon will return to their old stations at the wharfs and the first Regements who arrive from England will take quiet possession of the Town and Long Island—I have written letters till I am tird on the subject to the Congress, but have receiv’d no answer—the Committee of Three who were here to confer with me agreed it was necessary that five thoushand Men shoud be in the place—They left us, and no notice has been taken of the affair since—great and extensive works were resolved upon and We have scarcely sufficient numbers to mark out the ground, much less to throw up the works—in short I know not what to make of this apathy on so important a subject—Mess’rs Price[,] Walker and since them the Volunteer Melcher are arri[v]e’d from Canada—it is very lucky, for they can communicate all the necessary lights to the Congress with respect to the measures which must be taken in that Country; by their accounts nothing is so much wanted as Artillery Men—Capt. Lamb’s Company were all taken Prisoners—I wish, indeed it is necessary, you shou’d spare us a Company from Boston—We cannot possibly do without them—We have none here—I intreat, Dr General, you wou’d detach Capt. Badlams Company—the Capt. and I are now well acquainted and agree wonderfully

—the Pensylvania and Jersey Troops marchd for Canada are good and strong in numbers—the spirit of inlisting prevails through the whole Country—I am told, but cannot believe it, that the N. England Delegates, oppose the inlisting for a year They say by means of a shorter engagem⟨ent⟩ the whole Country wou’d be Soldiers—a curious whim this! who the Devil can fill their heads with such nonsense? I should think a letter from you on the subject to either of the Adam’s’s wou’d have a good effect.
I have this moment receiv’d yours of the 22’d—it is a sort of reprim⟨and⟩ for not having more exactly inform’d you of the occurrencies here—I do assu⟨re⟩ you, General, that I have wrote fully and frequently—it is true, I believe two Posts have carried no letters from me, but I wou’d not trouble you when I had nothing material to communicate—I shall not intrench myself behind the parade of great busyness, (for my first busyness tis to be attentive to my General,) nor shall I make a plea of the loss of Palfrey, since whose departure I have been oblig’d to write with my own hand even, the most trifling note—but in fact, tho I confess I am naturally remiss, I have not neglected my duty in this point—I have suffer’d no safe opportunity to escape me—but enough of this—I sha⟨ll⟩ now give you a detail of what We have been doing and in what circumstances We are—Our, force including the Minute Men, amoun⟨ts⟩ to about seventeen hundred Men—Ward’s Regt which is the stron⟨gest,⟩ I have station’d in long Island—They are employ’d in making fascines and preparing other materials for constructing three redouts, one of which will in great measure (in correspondence with a battery which I have sunk opposite to it in the City) will secure the entrance of the East River—Waterbury’s and Stirlings Regts are quarterd in the City—the former in the upper Barracks, the latter in the lower—two hundred Minute Men are likewise lodg’d in the Town—Drakes Regt of Minute Men and one more Company (in all about two hundred) are station’d at Horn’s Hook which commands the pass of Hell Gate—They are employ’d in throwing up a redout to contain three hundred Men—as to the Town, having few hands and the necessary duty being hard—I have been able to effect little—I have indeed thrown down the side of the Fort next the Town to prevent it’s

being converted into a Citadel for the use of the Enemy—it was absolutely impossible to be moulded into any thing which coud annoy their Ships—I have likewise thrown a traverse or barrier across the Broad Way two hundred yards in the rear of the fort with four pieces of Cannon to prevent the enemy lodging themselves in the remains of the Fort and repairing it—it is likewise my intention to barricade all the streets leading into the Broad Way both on the right and left to secure us against being taken in reverse—Batteries are to be erected ⟨on⟩ the eminence behind Trinity Church to keep ⟨the⟩ir Ships at so great a distance as not to injure the ⟨to⟩wn—as We are surrounded by navigable Waters, I consider enclos’d Works as rather dangerous—it was therefore my intention to throw up a great number of large Fleches or Redans at certain distances one behind another—so as to render it a disputable Field of Battle against any force. Kings Bridge being a most important pass—without the command of which We cou’d have no communication with Connecticut I had resolv’d to make as strong as possible such were my schemes, but as the Congress have not furnish’d the Force which I was taught to expect from Philadelphia We have not had it in our Power to effect more than I have related—Governor Tryon and the Asia still continue betwixt Nutten and Bedlow’s Islands—it has pleas’d his Excellency in violation of the compact—He had made to seize sevral vessels from Jersey laden with flour it has, in return pleas’d my Excellency to stop all provision from the City and cut of all intercourse with him—a meas⟨ure⟩ which has thrown the Mayor Council and Tories into agonies—the propensity or rather rage for paying Court to this great man is inconceivable—They cannot be wean’d from him—We must put wormwood on his paps, or They will cry to suck as are in their second childhood—Capt. Smith is just return’d from Fort Constitution—He gives a most terrible account of it—the expence of its construction has been enormous, its defects both in point of situation laying out finishing, &ca are numerous—He has made the pl⟨an⟩ of another which will command, as far as I can judge from it on ⟨paper⟩ the River effectually—I have now related as minutely as necess⟨ary⟩ our situation—as I shall set out very soon it will probably be my last from this place—I must intreat once more, Dr General, that

you will spare us a company of Artillery—Badlam seems, rather avers⟨e⟩ on proposing it—Adieu, Dr Sir, Yours with the greatest respect and affection

C. Lee

